DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on April 6, 2022. Claims 32-33 have been amended. 
Currently claims 1-34 are pending, claims 1, 15 and 34 are independent.  

Election/Restrictions
Applicant’s election of Group 1, including claims 1-31 and 34 without traverse in the reply filed on April 6, 2022 is acknowledged. However, claims 32-33 are rejoined herein in view of Applicant’s amendments—claim 32 is depended on claim 15.   


Requirement for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The instant application includes equations in claims 5-6 and 10-12. Information is requested regarding said equations. Are the claimed equations based upon the work of others, or simply the product of the Applicant’s invention?
The equations of claims 5, 6, 10, 11 and 12 are directed toward functions, each for determining an inherent risk characteristic score for the risk data object, an inherent risk score for the sourcing operation, an inherent Supplier risk characteristic score for the supplier risk data object, a Supplier risk score, and a residual risk rating from analysis of an overall control assessment rating per risk and an inherent risk rating, respectively. Although the broader concept of determining such scores is old and well known in the art, claims 5, 6, 10, 11 and 12 of the instant application discloses a specific manner of performing these determinations.  The information requested by the Examiner is required in order to complete the background description in the disclosure by documenting methods of determining these temperatures known by those of ordinary skill in the art.  
The information is required to document the level of skill and knowledge in the art of commercial building management.
	In response to this requirement, please provide the title, citation and copy of each publication, text, or relevant material, that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the equations of claims 5, 6, 10, 11 and 12.  For each document provided, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is three (3) months.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1, 15 and 31, the claims recite “SCM task” and “AI engine” render the claims indefinite because it is unclear to the Examiner as to what do “SCM task” and “AI engine” mean with respect to the claimed subject matter. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Examiner interpreted  “SCM” and “AI” are labels for the task and engine, respectively.  

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15-16, 18-24, 28, 30 and 32-33 recite a system comprising “a data lake configured to”, “an application user interface configured for”, “a bot is configured to”, “a data solver configured for”, “an AI based mapping script for”, “a data attribute library configured to”, “a graph database configured to”, “a complier configured for”, “a code module configured for”, and “the rule engine is configured to”, which are directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “a data lake configured to”, “an application user interface configured for”, “a bot is configured to”, “a data solver configured for”, “an AI based mapping script for”, “a data attribute library configured to”, “a graph database configured to”, “a complier configured for”, “a code module configured for”, and “the rule engine is configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “a data lake configured to store the risk data fields and one or more risk data models”, “an application user interface configured for generating one or more risk data objects by structuring the identified risk data fields”, “a bot is configured to create a data script based on the SCM task”, “a data solver configured for operating with the data scripts to accomplish structing of data field”, “an AI based mapping script for mapping SCM task with Categories and data field”, “a data attribute library configured to enable comparison of extracted data field data attribute with the library to detect presence or absence of certain attributes…”, “a graph database configured to graph structures for semantic queries with nodes”, “a complier configured for processing the SCM task”, “a code module configured for generating a plurality of protocols based on the task”, and “the rule engine is configured to for controlling execution of the SCM task”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 15-16, 18-24, 28, 30 and 32-33, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a data lake configured to store the risk data fields and one or more risk data models” is directed to specialized function for storing the risk data fields and one or more risk data models, and thus the function is indefinite. 2) “an application user interface configured for generating one or more risk data objects by structuring the identified risk data fields” is directed to specialized function for generating one or more risk data objects by structuring the identified risk data fields, and thus the function is indefinite. 3) “a bot is configured to create a data script based on the SCM task” is directed to specialized function for creating a data script based on the SCM task, and thus the function is indefinite. 4) “a data solver configured for operating with the data scripts to accomplish structing of data field” is directed to specialized function for operating with the data scripts to accomplish structing of data field, and thus the function is indefinite. 5) “an AI based mapping script for mapping SCM task with Categories and data field” is directed to specialized function for mapping SCM task with Categories and data field, and thus the function is indefinite. 6) “a data attribute library configured to enable comparison of extracted data field data attribute with the library to detect presence or absence of certain attributes…” is directed to specialized function for enabling comparison of extracted data field data attribute with the library to detect presence or absence of certain attributes…, and thus the function is indefinite. 7) “a graph database configured to graph structures for semantic queries with nodes” is directed to specialized function for graphing structures for semantic queries with nodes, and thus the function is indefinite. 8) “a complier configured for processing the SCM task” is directed to specialized functions for processing the SCM task, and thus the functions are indefinite. 9) “a code module configured for generating a plurality of protocols based on the task” is directed to specialized function for generating a plurality of protocols based on the task, and thus the function is indefinite. 10) “the rule engine is configured to for controlling execution of the SCM task” is directed to specialized function for controlling execution of the SCM task, and thus the function is indefinite.
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-14 are directed to a method for risk management without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-14 will be included in Step 2 Analysis for the purpose of compact prosecution.  Claims 15-33 are directed to a system comprising a server, which falls within the statutory category of a machine; and claim 34 is directed to computer-readable storage medium, not to be construed as being transitory signal per se (¶ 107), storing instructions, which falls within the statutory category of a product. 
With respect to claims 1-14, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites a method for “risk management” related to the concept of fundamental economic practices (mitigating risk), which falls within the certain methods of organizing human activity. More specifically, the claims recite limitations of “receiving a request, identifying one or more risk data fields, generating one or more risk data objects…to create a data script, predicting an inherent risk associated with execution of the task, and identifying and generating one or more actionable controls on the interface based on the predicted inherent risk for risk mitigation”; claims 2-14 further recite similar limitations of “fetching a plurality of codes from a set of normalized historical risk data, extracting a plurality of distinct data from the normalized historical risk data to create a list of variables, transforming the normalized historical risk data into a training data matrix using the list of variable, creating a risk data training model from the code and the data matrix”, and mathematical calculations. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are concepts of fundamental economic practices (mitigating risk), and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which fall within the certain methods of organizing human activity. 
Further, claims 5-6 and 8-10 recite a plurality of mathematical equations and thus are directed to “mathematical concepts— mathematical relationships, mathematical formulas or equations, and mathematical calculations,” which constitute a judicial exception.
The mere nominal recitation of “execution of a SCM task at a server”,  “an AI engine”, and “using machine learning (ML) and artificial intelligence (AI)” in the claims do not take the claims out of the methods of organizing human activity grouping and mathematical concepts grouping. See 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the claims recite one or more abstract ideas.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a server”, “an AI engine”, “an application user interface”, “one or more data model”, “one or more risk data objects” and “using machine learning (ML) and artificial intelligence (AI)”, which are no more than generic computer components and algorithm. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The system includes a server configured for receiving a request, an AI engine couple to a processor configured to identify one or more risk data field.” See ¶ 10. These AI engine and machine learning are directed to generic machine-learning algorithm replicates mental process that are use to identify, processing and predicting results. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a server”, “an AI engine”, “an application user interface”, “one or more data model”, “one or more risk data objects” and “using machine learning (ML) and artificial intelligence (AI)”, which are no more than generic computer components and algorithm. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The system includes a server configured for receiving a request, an AI engine couple to a processor configured to identify one or more risk data field.” See ¶ 10. These AI engine and machine learning are directed to generic machine-learning algorithm replicates mental process that are use to identify, processing and predicting results. Taking the claim elements separately and as an ordered combination, the server, at best, may perform the generic computer functions including receiving request, displaying data on a user interface, and storing risk data. The recitation of using machine learning and artificial intelligence are not a technological implementation step, but a recitation of a conventional computer module for its intended use according to its conventional operation. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-14 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 15-31 and 32-39 parallel claims 1-14—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 13-22 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al., (WO 2016/118979 A2, hereinafter: Siebel), and in view of Katz et al., (US 2003/0033179, hereinafter: Katz). 
Regarding claim 1, Siebel discloses a method of data processing for risk management, the method comprises: 
receiving a request for execution of a SCM task at a server (see ¶ 133, ¶ 144, ¶ 626, claim 2); 
identifying by an Al engine coupled to a processor, one or more risk data fields associated with execution of the task wherein the risk data fields are fetched from a data lake based on one or more risk data models (see ¶ 111, ¶ 122, ¶ 125); 
generating one or more risk data objects on an application user interface by structuring the identified risk data fields wherein a bot is configured to create a data script based on the SCM task, the one or more data models and Al processing for structuring the risk data fields to generate the one or more risk data objects (see ¶ 162-165, ¶ 253, ¶ 260-261, ¶ 318, ¶ 400); 
predicting an inherent risk associated with execution of the task based on a response to the risk data objects received at the server wherein the bot analyzes the response to each of the one or more risk data objects for determining risk characteristics to predict the inherent risk (see ¶ 56, ¶ 68, ¶ 89, ¶ 217, ¶ 283, ¶ 440); and 
identifying and generating one or more actionable controls on the interface based on the predicted inherent risk for risk mitigation wherein the actionable controls are one or more control data objects with structured control data fields impacting execution of the task (see ¶ 41, ¶ 54, ¶ 253, ¶ 270, ¶ 493, ¶ 442, ¶ 469).
Siebel disclose “These scripts may be provisioned and automatically integrated into the run-time environment for providing access to the entirely of the type model and seamlessly integrating with the data feed and event notification services” (see ¶ 427).
Siebel does not explicitly disclose the following limitations; however, Katz in an analogous art for supply chain management disclose
wherein a bot is configured to create a data script based on the SCM task (see ¶ 190: generates the scripts that perform the actual loading at run time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include teaching of Katz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for object programming. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 2, Siebel discloses the method of claim 1 wherein the Al engine creates the one or more risk data models by fetching a plurality of codes from a set of normalized historical risk data (see ¶ 347, ¶ 353, ¶ 549); 
extracting a plurality of distinct data from the normalized historical risk data to create a list of variables (see ¶ 306, ¶ 341, ¶ 350-351, ¶ 629); 
transforming the normalized historical risk data into a training data matrix using the list of variables (see ¶ 294, ¶ 599-600, ¶ 625, ¶ 629); and 
creating a risk data training model from the code and the data matrix using machine learning (ML) and artificial intelligence (AI) (see ¶ 380, ¶ 388-390, ¶ 474).  

Regarding claim 3, Siebel discloses the method of claim 1 further comprises responding to the risk data objects by the bot based on a plurality of historical risk data stored in a historical risk knowledge database wherein a backend risk data script created by the bot enables automation of risk assessment for the SCM task (see ¶ 78, ¶ 220, ¶ 253, ¶ 294, ¶ 318-319).  

Regarding claim 4, Siebel discloses the method of claim 1 wherein the inherent risk includes risk associated with one or more SCM task including supplier management operation, Sourcing operation, inventory management operation, account payable operations, transportation management operation and material management operation (see ¶ 85, ¶ 149, ¶ 466, ¶ 477-478).  
In addition, claim 4 merely characterizing the inherent risk is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 7, Siebel discloses the method of claim 1 further comprises: an internal control data object and an external control data object, wherein the internal control data object is generated on application user interface of a buyer user and the external control data object is generated on application user interface of a supplier user (see ¶ 164, ¶ 270, ¶ 292, ¶ 422).  

Regarding claim 8, Siebel discloses the method of claim 7 further comprises receiving a response to one or more supplier risk data objects from a buyer user and a supplier user for predicting a supplier risk (see ¶ 481-482).  

Regarding claim 9, Siebel discloses the method of claim 8 wherein the one or more supplier risk data object is generated on application user interface of the buyer user by structuring one or more supplier data fields wherein a bot is configured to create a supplier data script based on the SCM task, the one or more data models, the predicted inherent risk and Al processing for structuring the supplier data fields to generate the one or more supplier risk data objects (see ¶ 165, ¶ 170, ¶ 400).
Siebel does not explicitly disclose the following limitations; however, Katz in an analogous art for supply chain management disclose
wherein a bot is configured to create a supplier data script based on the SCM task (see ¶ 190: generates the scripts that perform the actual loading at run time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include teaching of Katz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for object programming. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Siebel discloses the method of claim 12 further comprises controlling execution of the SCM task by generating a code to prevent execution of the task in response to determination of the inherent risk and supplier risk being above a risk threshold (see ¶ 164, ¶ 270, ¶ 413, ¶ 508).  

Regarding claim 14, Siebel discloses the method of claim 1 wherein the Al engine integrates deep learning, predictive analysis, information extraction and robotics for processing the task (see Fig. 1: robotics; ¶ 490-491).  

Regarding claim 15, Siebel discloses a system for risk management comprises: 
a server configured for receiving a request to execute a SCM task (see ¶ 133, ¶ 144, ¶ 626, claim 2); 
an Al engine coupled to a processor configured for identifying one or more risk data fields associated with execution of the task (see ¶ 111, ¶ 122, ¶ 125); 
a data lake configured to store the risk data fields and one or more risk data models wherein the risk data fields are fetched from the data lake based on one or more risk data models (see ¶ 253, ¶ ¶ 579, ¶ 625); 
an application user interface configured for generating one or more risk data objects by structuring the identified risk data fields wherein a bot is configured to create a data script based on the SCM task, the one or more data models and Al processing for structuring the risk data fields to generate the one or more risk data objects (see ¶ 162-165, ¶ 253, ¶ 260-261, ¶ 318, ¶ 400); 
a controller encoded with instructions enabling the controller to function as the bot for enabling the Al engine to predict an inherent risk associated with execution of the task based 5Application No. 16/996,343PatentResponse to Restriction Requirement Mailed 2/7/2022on a response to the risk data objects received at the server wherein the bot analyzes the response to each of the one or more risk data objects for determining risk characteristics (see ¶ 254, ¶ 323, ¶ 482, ¶ 499); and 
one or more actionable controls identified and generated on the interface based on the predicted inherent risk for risk mitigation wherein the actionable controls are one or more control data objects with structured control data fields impacting execution of the task (see ¶ 41, ¶ 54, ¶ 253, ¶ 270, ¶ 493, ¶ 442, ¶ 469).  
Siebel disclose “These scripts may be provisioned and automatically integrated into the run-time environment for providing access to the entirely of the type model and seamlessly integrating with the data feed and event notification services” (see ¶ 427).
Siebel does not explicitly disclose the following limitations; however, Katz in an analogous art for supply chain management disclose
wherein a bot is configured to create a data script based on the SCM task (see ¶ 190: generates the scripts that perform the actual loading at run time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include teaching of Katz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for object programming. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Siebel discloses the system of claim 15 wherein the data lake includes one or more data model database configured for storing the one or more risk data models wherein the Al engine creates the one or more risk data models by 
fetching a plurality of codes from a set of normalized historical risk data (see ¶ 347, ¶ 353, ¶ 549); 
extracting a plurality of distinct data from the normalized historical risk data to create a list of variables (see ¶ 306, ¶ 341, ¶ 350-351, ¶ 629);
transforming the normalized historical risk data into a training data matrix using the list of variables (see ¶ 294, ¶ 599-600, ¶ 625, ¶ 629); and 
creating a risk data training model from the code and the data matrix using machine learning (ML) and artificial intelligence (AI) (see ¶ 380, ¶ 388-390, ¶ 474).  

Regarding claim 17, Siebel discloses the system of claim 15 wherein the inherent risk includes risk associated with one or more SCM operation including supplier management operation, Sourcing operation, inventory management operation, account payable operations, transportation management operation and material management operation (see ¶ 85, ¶ 149, ¶ 466, ¶ 477-478).  
In addition, claim 17 merely characterizing the inherent risk is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 18, Siebel discloses the system of claim 15 further comprises: 
a historical risk data field knowledge database configured for storing a plurality of risk data fields processed by the Al engine based on a plurality of parameters and the one or more data models to generate the risk data objects (see ¶ 199, ¶ 318-319, ¶ 449).  

Regarding claim 19, Siebel discloses the system of claim 15 further comprises: 
a historical risk knowledge database configured for storing a plurality of historical risk data for enabling the bot to respond to the risk data objects wherein a backend risk data script created by the bot enables automation of risk assessment for the SCM task (see ¶ 89, ¶ 127, ¶ 400, ¶ 442).  
Regarding claim 20, Siebel discloses the system of claim 15 further comprises: 
a real-time updated impact parameter database configured for storing one or more impact parameters capable of modifying at least one of a risk data object, a supplier risk data object, inherent risk characteristic or the supplier risk characteristic (see ¶ 255, ¶ 287, ¶ 346, ¶ 539).  
Regarding claim 21, Siebel discloses the system of claim 15 further comprises a supplier database configured to store data of one or more suppliers recommended by the Al engine wherein the suppliers are identified based on a plurality of factors including financial performance and risk ratings, revenue details, Supplier operational category, financial stability, spend data, client servicing, logistics, lead times, market fragmentation, capacity constraints, certifications, incumbent status, currency fluctuations and political risks (see ¶ 41-42, ¶ 76, ¶ 477-478, ¶ 490, ¶ 493, ¶ 550).  

Regarding claim 22, Siebel discloses the system of claim 21 further comprises a data solver configured for operating with the data scripts to accomplish structuring of data field (see ¶ 165, ¶ 170, ¶ 400). 

Regarding claim 24, Siebel discloses the system of claim 15 further comprises 
an Al based mapping script for mapping SCM task with Categories and data fields wherein the mapping script enables unsupervised data field discovery (see ¶ 105-106, ¶ 221, ¶ 224).  

Regarding claim 25, Siebel discloses the system of claim 15 further comprises: 
a front-end web server communicatively coupled to at least one database server, wherein the front-end web server is configured to process the task based on a plurality of scripts by receiving the risk data fields and control data fields and applying an Al based dynamic processing logic to automate at least one task (see ¶ 125,¶ 254, ¶ 294).  

Regarding claim 26, Siebel discloses the system of claim 15, wherein the system is provided in a cloud or cloud-based computing environment (see ¶ 48, ¶ 204, ¶ 212). 

Regarding claim 27, Siebel discloses the system of claim 16 wherein the one or more data model database includes one or more category specific data model database with category specific risk data model, one or more entity specific data model database with entity specific risk data model and at least one switching risk data model script database for switching between entity specific data model and category specific data model (see ¶ 149, ¶ 249, ¶ 278, ¶ 502-504).  

Regarding claim 28, Siebel discloses the system of claim 27, further comprising a data attribute library configured to enable comparison of extracted data fields data attribute with the library to detect presence or absence of certain attributes and deviations from a standard risk data object response template in the library wherein the deviations are analyzed to generate a risk score for quantifying the risk involved for an entity on execution of the SCM task (see ¶ 174, ¶ 264, ¶ 438-440, ¶ 466, ¶ 474).  

Regarding claim 29, Siebel discloses the system of claim 28, wherein one or more dynamic weights are assigned to the data attributes for generating the risk score (see ¶ 187, ¶ 392,¶ 438, ¶ 552).  

Regarding claim 30, Siebel discloses the system of claim 15 further comprises a graph database configured to store graph structures for semantic queries with nodes, edges and properties to represent and store data (see ¶ 145, ¶ 161).

Regarding claim 31, Siebel discloses the system of claim 30 wherein the graph database includes nodal connections of similar data values wherein data associated with the SCM task is added to the graph database for identifying related datasets wherein a connection of the SCM task associated data with the related dataset in a historical risk database is formed if a node in the graphical database with values similar to the SCM task associated data is present else a new node for the SCM task associated data is formed (see ¶ 78, ¶ 220, ¶ 253, ¶ 294, ¶ 318-319).

Regarding claim 32, Siebel discloses the system of claim 15 further comprising a rule engine, the rule engine having: 8Application No. 16/996,343Patent Docket No.: 19542.0052 Response to Restriction Requirement Mailed 2/7/2022 
a compiler configured for processing the SCM task received from a user at the server through the application user interface of an SCM application (see ¶ 133, ¶ 145, ¶ 184, ¶ 292); and 
a code module configured for generating a plurality of protocols based on the task, a plurality of metadata, the one or more risk data objects, the one or more control data objects, and the one or more data models associated with the one or more risk data fields wherein the protocols are generated for executing the task based on an Al based processing logic (see ¶ 145, ¶ 502), 
wherein the controller coupled to the rule engine enables prediction of the inherent risk associated with execution of the task based on the response to the risk data objects received at the server and triggers the one or more control data objects for risk mitigation to execute the task (see ¶ 56, ¶ 68, ¶ 89, ¶ 217, ¶ 283, ¶ 440).  

Regarding claim 33, Siebel discloses the system of claim 32 wherein the rule engine is configured for controlling execution of the SCM task wherein the code module generates a code to prevent execution of the task in response to determination of the inherent risk and supplier risk being above a risk threshold (see ¶ 164, ¶ 270, ¶ 413, ¶ 508).  

Regarding claim 34, Siebel discloses a computer program product for risk management in supply chain management application of a computing device with memory, the product comprising: 
a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a risk management method (see ¶ 570), the method comprises: 
receiving a request for execution of a SCM task at a server (see ¶ 133, ¶ 144, ¶ 626, claim 2); 
identifying by an Al engine coupled to a processor, one or more risk data fields associated with execution of the task wherein the risk data fields are fetched from a data lake based on one or more risk data models (see ¶ 111, ¶ 122, ¶ 125); 
generating one or more risk data objects on an application user interface by structuring the identified risk data fields wherein a bot is configured to create a data script based on the SCM task, the one or more data models and Al processing for structuring the risk data fields to generate the one or more risk data objects (see ¶ 162-165, ¶ 253, ¶ 260-261, ¶ 318, ¶ 400); 
predicting an inherent risk associated with execution of the task based on a response to the risk data objects received from a user wherein the bot analyzes the response to each of the one or more risk data objects for determining risk characteristics (see ¶ 56, ¶ 68, ¶ 89, ¶ 217, ¶ 283, ¶ 440); and 9Application No. 16/996,343Patent Docket No.: 19542.0052 Response to Restriction Requirement Mailed 2/7/2022 
identifying and generating one or more actionable controls on the interface based on the predicted inherent risk for risk mitigation wherein the actionable controls are one or more control data objects with structured control data fields impacting execution of the task (see ¶ 41, ¶ 54, ¶ 253, ¶ 270, ¶ 493, ¶ 442, ¶ 469).
Siebel disclose “These scripts may be provisioned and automatically integrated into the run-time environment for providing access to the entirely of the type model and seamlessly integrating with the data feed and event notification services” (see ¶ 427).
Siebel does not explicitly disclose the following limitations; however, Katz in an analogous art for supply chain management disclose
wherein a bot is configured to create a data script based on the SCM task (see ¶ 190: generates the scripts that perform the actual loading at run time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel to include teaching of Katz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for object programming. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 5-6, 10-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel and in view of Katz as applied to Claims 1-4, 7-9, 13-22 and 24-34 above, and further in view of Rush et al., (US 20160224911, hereinafter: Rush). 

Regarding claim 5, Siebel and Katz do not explicitly disclose the following limitations; however, Rush in an analogous art for probability risk assessment disclose the method of claim 4 wherein an inherent risk characteristic score for the risk data objects  is determined as:
 
    PNG
    media_image1.png
    16
    166
    media_image1.png
    Greyscale
 where, Rs is risk characteristic score; 
DS is Min/Max/Average data field Score; 
DW is data field weightage; 
DTw is Total Weightage of all data fields.  

(see Fig. 5, # 510-512; ¶ 14-15, ¶ 54, ¶ 60 and ¶ 64-68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Siebel and Katz do not explicitly disclose the following limitations; however, Rush discloses the method of claim 5 wherein an inherent risk score (IRs) for the sourcing operation based on the inherent risk characteristic score is determined as: 

    PNG
    media_image2.png
    16
    455
    media_image2.png
    Greyscale
 
where, Ri is risk characteristic score for first data field of the risk data object; 
Rs2 is risk characteristic score for second data field of the risk data object; 
Rs is risk characteristic score for nth data field of the risk data object; 
Rtw is Total Weightage of all risk characteristics.  

(see Fig. 5, # 510-512; ¶ 52-54, ¶ 63, ¶ 74-80)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 10, Siebel and Katz do not explicitly disclose the following limitations; however, Rush discloses the method of claim 9 wherein an inherent Supplier risk characteristic score for the supplier risk data objects is determined as: 

    PNG
    media_image3.png
    16
    210
    media_image3.png
    Greyscale
 
where, ISRs is risk characteristic score SD, is Min/Max/Average supplier data field Score; 
SDW is Supplier data field weightage; 
SDTW is Total Weightage of all Supplier data fields.  

(see Fig. 5, # 510-512; ¶ 52-54, ¶ 63, ¶ 74-80)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Siebel and Katz do not explicitly disclose the following limitations; however, Rush discloses the method of claim 10 wherein a Supplier risk score based on the inherent Supplier risk characteristic score is determined as: 

    PNG
    media_image4.png
    44
    532
    media_image4.png
    Greyscale
 
where, Ri is risk characteristic score for first data field of the risk data object; 
ISRsi is risk characteristic score for first data field of the supplier risk data object; 
IFsi is a first interaction factor for a risk characteristic combination of parameters; 
Rs is risk characteristic score for nth data field of the risk data object; 
ISRsn is risk characteristic score for the nth data field of the supplier risk data object; 
IFSn is nth interaction factor for a risk characteristic combination of parameters; 
IRs is Sourcing operation inherent risk score.  
(see Fig. 5, # 510-512; ¶ 52-54, ¶ 63, ¶ 84-88)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Siebel and Katz do not explicitly disclose the following limitations; however, Rush discloses the method of claim 11 further comprises determining a residual risk rating from analysis of an overall control assessment rating per risk and an inherent risk rating predicted 4Application No. 16/996,343Patentbased on the inherent risk characteristic score, wherein the overall control assessment rating per risk (Car) is determined as: 

    PNG
    media_image5.png
    16
    400
    media_image5.png
    Greyscale
 
where, W1 is weightage of a first control; 
NC1 is number of controls with Wi weightage; 
W2 is weightage of a second control; 
NC2 is number of controls with W2 weightage; 
Wn weightage of a nth control; 
NCn is number of controls with Wn weightage; 
TCn is total number of control data objects including both NC1, NC2 and NCn.  
(see ¶ 52-54, ¶ 81, ¶ 96-99)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23, Siebel and Katz do not explicitly disclose the following limitations; however, Rush discloses the system of claim 15 further comprises a residual risk database configured for storing residual risk associated with execution of the task wherein the residual risk is determined based on the predicted inherent risk and an overall control data object assessment rating per risk (see Fig. 5; ¶ 37, ¶ 58, ¶ 81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Siebel and in view of Katz to include teaching of Rush in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herman et al., (US 2020/0293962) discloses a system for generating a supplier risk score by leveraging the pre-aggregated risk values of the multidimensional database.
Edwards et al., (US 2010/0198631) discloses a method for determining a level of risk related to security, finance, operational, and supply chain of an enterprise.
Pippenger (WO 2009/011915) discloses a web based supplier risk analytics system for calculating supplier risk index score.
“A Supply Risk Reduction Model Using Integrated Multicriteria Decision Making”, by Thomas J. Kull and Srinivas Talluri, Department of Marketing and Supply Chain Management, Eli Broad College of Business, Michigan State University, East Lansing, MI 48824, USA. IEEE Transactions on Engineering Management, Vol. 55, No. 3, August 2008.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624